Title: James Rawlings to Thomas Jefferson, 14 May 1818
From: Rawlings, James
To: Jefferson, Thomas


            
               Sir,
              Office of the Mutual Asse Society Richmond
14th May 1818.
            
            Your favour of the 10 Inst with a Draft on Patrick Gibson of this place came to hand by yesterday’s mail—The draft has been paid, and I now enclose you a Receipt for the quotas of the years 1814, 1815, 1816 1817 & 1818 being all of the demands of the M A. Sy for Insurance of yr buildings at Monticello up to the end of this year—.
            
              Very Respty Yr Most Ob
               
 
 
 
 
James Rawlings




 
 
 P Agt M A Sy


            
          